Clifford F. Brown, J.
dissenting. As stated in the well-reasoned dissent of Justice Blanche Krupansky, a building contractor preparing a site for a commercial development is not “engaged in strip mining” as that phrase is used in the unamended version of R.C. 1513.01(G).11 Because I cannot believe that the chapter dealing with “Reclamation of Strip-Mined Land” was ever intended to require a Division of Reclamation permit for a commercial developer who, incidental to preparing a site for buildings and parking lots, encounters a seam of coal, I dissent.
As evidenced by the chapter heading and thrust of the statute, the General Assembly enacted R.C. Chapter 1513 to require that strip-mined land be reclaimed. Reclamation was defined, prior to the 1981 amendment, as “backfilling, grading, resoiling, planting, and other work to restore an area of land affected by strip mining so that it may be used for forest growth, grazing, agricultural, recreational, or wildlife purpose, or some other useful purpose of equal or greater value. ” (Emphasis added.) R.C. 1513.01(M). See footnote 10.
The fact seemingly ignored by this court is that this activity was not within the scope of the reclamation statute. Here, the area of land affected by strip mining, through “backfilling, grading, resoiling, planting, and other work,” will be developed for a higher, commercial use. It will not be reclaimed in the sense it will be restored to its prior state. It is physically impossible to both restore the land and develop a shopping center on the same site.
Moreover, the General Assembly defined strip mining as “all or any part of the process followed in the production of coal from a natural deposit, whereby the coal may be extracted after removing overburden * * *.” R.C. 1513.01(P). In this language the scope of the statute was confined to operations conducted for the purpose of producing coal, not actions taken to build shopping centers or the like.
The majority posits as the key question in this case whether the appellees were “engaged in strip mining” as used in paragraph R.C. 1513.01(G). See footnote 6. In concluding that appellees were “engaged in strip mining,” the majority ignores the salient facts in this case and the accurate analysis of the law applicable thereto as stated by Judge Joseph O’Neill on behalf of a unanimous Court of Appeals as follows:
“The trial judge, in considering this statute, held that it did not apply to appellees because they were not conducting a ‘strip mining operation.’ He relied upon paragraph (G), Sec. 1513.010.R.C., which defines an ‘operator’ as ‘* * * any person engaged in strip mining.’ Paragraph (8) of the stipulation of facts very specifically describes the appellees as being engaged in the preparation of a ‘commercial development.’ Upon this agreed fact, the trial *260judge concluded that although the appellees were incidentally doing some strip mining, they were not ‘engaged in strip mining.’
* *
“Upon the stipulation of facts the activities conducted by appellees were conducted on the surface of lands in connection with ‘commercial development’ (par. 8) not in connection with a strip mine. Any excavation which appellees performed was for the purpose of site preparation and not for ‘the purpose of obtaining coal.’ Accordingly, appellees were not, by definition, engaging in strip mining nor were they conducting a strip mining operation and thus were not required to secure 'a permit pursuant to Sections 1513.06 and 1513.07 O.R.C.”
Because the concepts of reclamation and strip mining, as defined and used in R.C. Chapter 1513, do not include land being prepared for a higher use, appellee is not an “operator” “engaged in strip mining.” He is a shopping center developer who must now unnecessarily run the gauntlet of Division of Reclamation permit procedure in order to develop property for a higher and more beneficial use.12

 The construction project of the appellees also does not fit within the definition of “operation” or “strip mining operation” at R.C. 1513.01(F). Appellees’ activity likewise falls short of fulfilling the definition of “strip mining” in R.C. 1513.01(P) and the definition of “operator” in paragraph R.C. 1513.01(G).


 It should be noted that today’s decision requires the appellees to obtain a “permit” to conduct a “strip mining operation” under the provisions of R.C. 1513.07(A) to complete the building construction on their site. However, the Chief of the Division of Reclamation is under the statutory duty to deny the issuance of such a permit pursuant to the mandatory language of the unamended version of R.C. 1513.07(A) which was in effect at the time appellees applied for their permit. That section states as follows:
“ * * * However, the chief shall issue an order denying a permit if he finds that the applicant, * * * has substantially or materially failed to comply with Chapter 1513. of the Revised Code, which failure may consist of one or more violations thereof, a rule adopted thereunder, or an order of the chief, and the chief shall revoke the license of any person who purposely misrepresents or omits any material fact in the application for the permit or an amendment to a permit.”
Inasmuch as our decision today establishes as the law of the case that appellees have “substantially or materially failed to comply with Chapter 1513 of the Revised Code” by determining that appellees “were conducting ‘a strip mining operation’ ” without a permit, the Chief of the Division of Reclamation is therefore statutorily precluded from issuing a permit.
Accordingly, appellees and Belmont County are faced with an environmental eyesore, a large crater adjacent to a large pile of coal, which the appellees, the Chief of the Division of Reclamation and the lower courts must maintain in perpetuity by reason of the permanent injunction instructed to be granted to appellant by this court.
Thus today’s decision creates an impasse: The Division of Reclamation can issue no permit and, under the permanent injunction, appellees can neither remove the coal nor build. Moreover, no further judicial relief is available to either party by the terms of the permanent injunction. Accordingly, by obtaining through appellant more judicial relief than he needed, the Chief of the Division of Reclamation has not only dug a large hole for himself from which he cannot be extricated, but, insofar as can be determined by the record before us, has imposed a permanent eyesore on his community. Such precedent may even encourage the Division of Reclamation to extend its grab for unauthorized power elsewhere in Ohio.
This surely was not the intent of the General Assembly in enacting R.C. Chapter 1513. Indeed, by precluding any further excavation of coal or building construction on the site permanently, this court ignores the presumptions to be afforded legislative enactments under the basic rules of statutory construction: that a just and reasonable result, feasible of execution, is intended. *261R.C. 1.47(C) and (D). The judicial snarl thus generated is more government bureaucracy and red tape than we bargained for or have the right to expect, and is much more than the legislature intended.
The four lower court judges, all natives of the Belmont County area, possessed a sufficient intuitive sense of justice to recognize that appellees were building contractors and not strip mining operators subject to R.C. Chapter 1513.1 am in agreement with them and believe the only solution based on common sense is judicial relief fashioned so that appellees can complete construction of their shopping center without a strip mining permit or encountering other bureaucratic hamstringing.